DETAILED ACTION
This office action is in response to communication(s) filed on April 27, 2022.  
Claims 1-2 and 5 have been amended.
Claims 1-5 are currently pending.
The objection to “TITILE” is withdrawn in view of amendment with a new title.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (U.S. Pub. No. 2017/0223208 A1, hereinafter as “Okamoto”), and further in view of Furushige et al. (U.S. Pub. No. 2016/0014292 A1, hereinafter as “Furushige”).
With regard to claim 1, the claim is drawn to an electronic apparatus provided with a storing device and a memory (see Okamoto, i.e. in Fig. 1-2, disclose the image formation device 1; storage unit 19, and in para. 52, discloses that “[0052] The storage unit 19 includes storage medium such as semiconductor memories such as a ROM (Read Only memory), a RAM (Random Access Memory), a flash memory and the like, and a HDD (Hard Disk Drive) and the like, controllers thereof, and the like”), the electronic apparatus comprising: 
an extended app manager that performs management of an extended app as an application for implementing a function other than standard functions of the electronic apparatus (see Okamoto, i.e. in Fig. 2, disclose expanded application management unit 340, and in para. 95, discloses that “[0095] The expanded application management unit 340 manages and executes the expanded application 400 that is capable of calling the standard function service 300 and the expanded function service 320”); and 
an extended app platform as a platform of the extended app (see Okamoto, i.e. in Fig. 2, disclose the expanded application platform 300, and in para. 90, discloses that “[0090] The expanded application platform 300 is provided with a standard function service 310, an expanded function service 320, and OS install service 330 (operating system install service), and an expanded application management unit 340 (expanded application management unit)), 
wherein the extended app manager installs extended app application program interface (API) usable to the extended app, by storing a program of the extended app API included in the extended app, in a predetermined region provided on the storing device for purposes of dynamic addition of the program of the extended app API (see Okamoto, i.e. in Fig. 2, and in para. 96-97, disclose that “[0096] The expanded application management unit 340 causes the API of the expanded application platform 300 to manage, for example, an installation, an activation, an execution, a job termination, and an uninstallation of the expanded application 400, the activation of the expanded application 400 being an availability thereof from the image formation device 1 (hereinafter, these processes are referred collectively to as “life cycle management” of the expanded application 400)”; also see the teachings of Furushige supplemented below), and 
wherein the extended app platform loads, in accordance with a designation of predetermined region from the extended app being executed, the extended app API on the memory from the predetermined region so as to be used by the extended app (see Okamoto, i.e. in para. 238, 286 and etc., disclose that “[0238] In the each function calling processing of the present exemplary embodiment, the hardware resources corresponding to the functions of the image formation device of the third exemplary embodiment are called from the expanded application 400 via the expanded application management unit 340 and the expanded function service 320. At this time, the components 221 of the each unit control service 220 is dynamically configured from the interfaces of the platform service IF unit 210 which correspond to the functions called by the expanded function service 320.”; also in para. 64-66, disclose that “[0064] The expanded application platform 300 calls the standard application 120 to utilize its function, calls the device control platform 200 to utilize its hardware resource, and manages and executes the expanded application 400. [0065] The expanded application platform 300 is a collection of programs and data which act as an execution infrastructure for running the expanded application 400, the programs and data including the API and the like, the Service and the like, and the virtual machine and the like. In addition, the expanded application platform 300 per se runs on the OS 230. [0066] The expanded application 400 is a collection of programs and data which are included in an application to perform various processings on the expanded application platform 300”; also see the teachings of Furushige supplemented below). 
Furushige discloses an analogous invention relates to an image forming apparatus, image forming method, and a recording medium, and especially applied the image forming apparatus, the image forming method, and the recording medium for adding function by an application (see Furushige, i.e. para. 2 and etc.).  More specifically, with regard to the claimed aspect of (a) “wherein the extended app manager installs extended app application program interface (API) usable to the extended app, by storing a program of the extended app API included in the extended app, in a predetermined region provided on the storing device for purposes of dynamic addition of the program of the extended app API”, see Furushige, i.e. in Fig. 2 and in para. 25-26, disclose that “[0025] Extended application platform 300 is a circuit that calls standard application 120 and uses a function of it. Also, extended application platform 300 calls apparatus control platform 200 and uses hardware resources. Also, extended application platform 300 manages and executes extended application 400. Extended application platform 300 is a program and data including API, or the like, service, or the like, and a virtual machine, or the like, which serves as a executing framework of extended application 400. Also, extended application platform 300 itself is operated on versatile OS 230. [0026] Extended application platform 300 includes standard function service 310, extended function service 320, OS installation service 330 (operating system installation service), and extended application management part 340”; and with regard to the claimed aspect of “(b) wherein the extended app platform loads, in accordance with a designation of predetermined region from the extended app being executed, the extended app API on the memory from the predetermined region so as to be used by the extended app”, see Furushige, i.e. in Fig. 2, and in para. 25-30 and etc., disclose that “[0025] Extended application platform 300 is a circuit that calls standard application 120 and uses a function of it. Also, extended application platform 300 calls apparatus control platform 200 and uses hardware resources. Also, extended application platform 300 manages and executes extended application 400. Extended application platform 300 is a program and data including API, or the like, service, or the like, and a virtual machine, or the like, which serves as a executing framework of extended application 400. Also, extended application platform 300 itself is operated on versatile OS 230. [0026] Extended application platform 300 includes standard function service 310, extended function service 320, OS installation service 330 (operating system installation service), and extended application management part 340. [0027] Standard function service 310 is a service, or the like, which makes extended application 400 use the function of standard application 120 corresponded to standard application service I/F part 110. Extended function service 320 is a service, or the like, which makes extended application 400 use the hardware resources corresponding to platform service I/F part 210. Extended application management part 340 manages and executes extended application 400, which can call standard function service 310 and extended function service 320…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okamoto to include the limitation(s) discussed and also taught by Furushige, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image forming arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okamoto by the teachings of Furushige, and to incorporate the limitation(s) discussed and also taught by Furushige, thereby “development of application is needed to carry out efficiently for lowering development cost” and “the burden of application making is reduced” (see Furushige, i.e. para. 4-5 and etc.).
With regard to claim 2, the claim is drawn to the electronic apparatus according to claim 1, wherein the extended app manager uses a file for installing the extended app to install the extended app, wherein the file includes the program for extended app API, and wherein, when installing the extended app, the extended app manager stores, in the predetermined region, the program for extended app API in the file (see Okamoto, i.e. in para. 10 2 and etc., disclose that “[0102] In addition, the expanded application 400 may include an execution file that runs on the expanded application platform 300 and various data containing class information. In this case, the execution file of the expanded application 400 may be, for example, a file of one of various script language, a file of the intermediate language of Java (Registered Trademark), or a binary file of an application such as execute file of “native”. The expanded application 400 may be described with the file of script language or the file of intermediate language when less resource limitations that include, for example, processing speed and required memory capacity. In the expanded application 400 may be described with C language, C++ language, assembler language or the like which are excellent in performance if there is a resource limitation. The expanded application 400 may include required data in addition to the preceding items”; additionally, in Furushige, i.e. in Fig. 2 and in para. 27, discloses that “… Extended function service 320 is a service, or the like, which makes extended application 400 use the hardware resources corresponding to platform service I/F part 210. Extended application management part 340 manages and executes extended application 400, which can call standard function service 310 and extended function service 320”; thereby “development of application is needed to carry out efficiently for lowering development cost” and “the burden of application making is reduced” (see Furushige, i.e. para. 4-5 and etc.). 
With regard to claim 3, the claim is drawn to the electronic apparatus according to claim 1, wherein the extended app platform loads the extended app API on the memory if the extended app API is called by the extended app (see Okamoto, i.e. in para. 65, 96 and etc., disclose that “[0065] The expanded application platform 300 is a collection of programs and data which act as an execution infrastructure for running the expanded application 400, the programs and data including the API and the like, the Service and the like, and the virtual machine and the like. In addition, the expanded application platform 300 per se runs on the OS 230. [0096] The expanded application management unit 340 causes the API of the expanded application platform 300 to manage, for example, an installation, an activation, an execution, a job termination, and an uninstallation of the expanded application 400, the activation of the expanded application 400 being an availability thereof from the image formation device 1 (hereinafter, these processes are referred collectively to as “life cycle management” of the expanded application 400)”). 
With regard to claim 4, the claim is drawn to the electronic apparatus according to claim 3, wherein the extended app platform deletes the extended app API as loaded based on calling by the extended app from the memory if the extended app is to be stopped (see Okamoto, i.e. in para. 384, discloses that “Further, the standard application service IF unit 110 may cause the expanded application 400 to acquire fax-received image data by designation or allow for a transmission of a file or the like which are designated by the expanded application 400, in a case of calling the FAX application 123. Moreover, the standard application service IF unit 110 may perform an installation, a deletion, and a setting changing of the standard application 120”). 
With regard to claim 5, the claim is drawn to a computer readable non-transitory recording medium storing a program that causes an electronic apparatus provided with a storing device and a memory (see Okamoto, i.e. in Fig. 1-2, disclose the image formation device 1; storage unit 19, and in para. 52, discloses that “[0052] The storage unit 19 includes storage medium such as semiconductor memories such as a ROM (Read Only memory), a RAM (Random Access Memory), a flash memory and the like, and a HDD (Hard Disk Drive) and the like, controllers thereof, and the like”; in addition, in para. 411, further discloses that “[0411] The present invention may be applied to various information processing devices other than image formation devices. More specifically, it may be possible to employ a configuration that includes a server or the like which are separately connected, via a USB or the like, to a network scanner or a scanner. In addition, the present invention is also applicable to information processing devices that include, for example, a PC, a smartphone, a cell phone, office equipment, and industrial equipment into which an application can be installed”) to implement: 
an extended app manager that performs management of an extended app as an application for implementing a function other than standard functions of the electronic apparatus (see Okamoto, i.e. in Fig. 2, disclose expanded application management unit 340, and in para. 95, discloses that “[0095] The expanded application management unit 340 manages and executes the expanded application 400 that is capable of calling the standard function service 300 and the expanded function service 320”); and 
an extended app platform as a platform of the extended app (see Okamoto, i.e. in Fig. 2, disclose the expanded application platform 300, and in para. 90, discloses that “[0090] The expanded application platform 300 is provided with a standard function service 310, an expanded function service 320, and OS install service 330 (operating system install service), and an expanded application management unit 340 (expanded application management unit)),
wherein the extended app manager installs extended app API usable to the extended app, by storing a program of the extended app API included in the extended app, in a predetermined region provided on the storing device for purposes of dynamic addition of the program of the extended app API (see Okamoto, i.e. in Fig. 2, and in para. 96-97, disclose that “[0096] The expanded application management unit 340 causes the API of the expanded application platform 300 to manage, for example, an installation, an activation, an execution, a job termination, and an uninstallation of the expanded application 400, the activation of the expanded application 400 being an availability thereof from the image formation device 1 (hereinafter, these processes are referred collectively to as “life cycle management” of the expanded application 400)”; also see the teachings of Furushige supplemented below), and
wherein the extended app platform loads, in accordance with a designation of the predetermined region from the extended app being executed, the extended app API on the memory from the predetermined so as to be used by the extended app (see Okamoto, i.e. in para. 238, 286 and etc., disclose that “[0238] In the each function calling processing of the present exemplary embodiment, the hardware resources corresponding to the functions of the image formation device of the third exemplary embodiment are called from the expanded application 400 via the expanded application management unit 340 and the expanded function service 320. At this time, the components 221 of the each unit control service 220 is dynamically configured from the interfaces of the platform service IF unit 210 which correspond to the functions called by the expanded function service 320.”; also in para. 64-66, disclose that “[0064] The expanded application platform 300 calls the standard application 120 to utilize its function, calls the device control platform 200 to utilize its hardware resource, and manages and executes the expanded application 400. [0065] The expanded application platform 300 is a collection of programs and data which act as an execution infrastructure for running the expanded application 400, the programs and data including the API and the like, the Service and the like, and the virtual machine and the like. In addition, the expanded application platform 300 per se runs on the OS 230. [0066] The expanded application 400 is a collection of programs and data which are included in an application to perform various processings on the expanded application platform 300”; also see the teachings of Furushige supplemented below).
Furushige discloses an analogous invention relates to an image forming apparatus, image forming method, and a recording medium, and especially applied the image forming apparatus, the image forming method, and the recording medium for adding function by an application (see Furushige, i.e. para. 2 and etc.).  More specifically, with regard to the claimed aspect of (a) “wherein the extended app manager installs extended app application program interface (API) usable to the extended app, by storing a program of the extended app API included in the extended app, in a predetermined region provided on the storing device for purposes of dynamic addition of the program of the extended app API”, see Furushige, i.e. in Fig. 2 and in para. 25-26, disclose that “[0025] Extended application platform 300 is a circuit that calls standard application 120 and uses a function of it. Also, extended application platform 300 calls apparatus control platform 200 and uses hardware resources. Also, extended application platform 300 manages and executes extended application 400. Extended application platform 300 is a program and data including API, or the like, service, or the like, and a virtual machine, or the like, which serves as a executing framework of extended application 400. Also, extended application platform 300 itself is operated on versatile OS 230. [0026] Extended application platform 300 includes standard function service 310, extended function service 320, OS installation service 330 (operating system installation service), and extended application management part 340”; and with regard to the claimed aspect of “(b) wherein the extended app platform loads, in accordance with a designation of predetermined region from the extended app being executed, the extended app API on the memory from the predetermined region so as to be used by the extended app”, see Furushige, i.e. in Fig. 2, and in para. 25-30 and etc., disclose that “[0025] Extended application platform 300 is a circuit that calls standard application 120 and uses a function of it. Also, extended application platform 300 calls apparatus control platform 200 and uses hardware resources. Also, extended application platform 300 manages and executes extended application 400. Extended application platform 300 is a program and data including API, or the like, service, or the like, and a virtual machine, or the like, which serves as a executing framework of extended application 400. Also, extended application platform 300 itself is operated on versatile OS 230. [0026] Extended application platform 300 includes standard function service 310, extended function service 320, OS installation service 330 (operating system installation service), and extended application management part 340. [0027] Standard function service 310 is a service, or the like, which makes extended application 400 use the function of standard application 120 corresponded to standard application service I/F part 110. Extended function service 320 is a service, or the like, which makes extended application 400 use the hardware resources corresponding to platform service I/F part 210. Extended application management part 340 manages and executes extended application 400, which can call standard function service 310 and extended function service 320…”. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okamoto to include the limitation(s) discussed and also taught by Furushige, with the aspects discussed above, as the cited prior arts are at least considered to be analogous arts if not also in the same field of endeavor relating to image forming arts. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Okamoto by the teachings of Furushige, and to incorporate the limitation(s) discussed and also taught by Furushige, thereby “development of application is needed to carry out efficiently for lowering development cost” and “the burden of application making is reduced” (see Furushige, i.e. para. 4-5 and etc.).
Response to Arguments
Applicant's arguments with respect to claims 1-5 submitted on April 27, 2022 (i.e. on pg. 5-8 and etc.) have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kogure et al. (U.S. Patent No. 2020/0026554 A1) discloses an invention relates to an information processing apparatus, an information processing method, and a storage medium.
Yamada (U.S. Pat/Pub No. 2007/0008573 A1) disclose an invention relates to an image forming apparatus to which a function can be added by downloading and installing software for adding the function, and a function adding method of the image forming apparatus.
Furushige et al. (U.S. Pub. No. 2015/0373223 A1) disclose an invention relates to an image forming apparatus, an image formation method, and a recording medium, and is especially related with an image forming apparatus, an image formation method, and a recording medium that execute application software.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY X ZHENG/Primary Examiner, Art Unit 2675